Response to Arguments
Applicant’s arguments filed 1/14/2022, with respect to the prior rejection of claims under 35 USC §112 have been fully considered and are persuasive.  The previous rejection of claims under 35 USC §112 has been withdrawn. 


REASONS FOR ALLOWANCE
Claims 1, 3, 4, 7, 8, 15, 16, 18-21, 23-31 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15, and 26 require a holder, a pocket square, and an insert wherein the insert is configured to be inserted in the pocket square and the combined insert and pocket square are disposed within the holder. Among other features, the claims require the fabric of the pocket square is sewn along a lengthwise seam to form a sleeve having a first and second end. Notably, the lengthwise seam is substantially perpendicular to the first and second. 
US 2,060,729 to Gilgenbach (hereinafter “Gilgenbach”) discloses a holder, a pocket square, and an insert wherein the insert is configured to be inserted in the pocket square  and the combined insert and pocket square are disposed within the holder (see Final OA of 10/14/2021). Although the general features of the claimed pocket square are disclosed, Gilgenbach does not teach or suggest wherein the extending of the lengthwise seam between the first end and the second end consists of extending in a substantially lengthwise direction. As noted in Applicant’s remarks dated 1/14/2022, annotated fig. 4 of Gilgenbach shows the lengthwise seam appears to be 45 degree angles with respect to the annotated first and second ends and extends in two directions 90 degrees apart from one another.  Modification of Gilgenbach to include these claimed features would be a hindsight reconstruction based on Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732